Title: From James Madison to Jeremiah Powell, 18 July 1805 (Abstract)
From: Madison, James
To: Powell, Jeremiah


          § To Jeremiah Powell. 18 July 1805, Department of State. “I have received your letter of the 10th. Ult. [not found] enclosing one to you from David G. Gillis, who it appears, has been captured in a Vessel belonging to you and imprisoned at Guadaloupe. As relates to the property, it may be remarked, that if your Commercial House in St. Domingo is established in that part of the Island not possessed by the French, the ordinary laws of war would justify the capture in order to the condemnation of such a portion of the property as might be found to belong to persons domiciled in the Country of an enemy to France: but the nature of the voyage, the place of capture, the conduct of the captured, the character of the Vessel & Cargo, the reasons if any which were assigned for the capture, being circumstances material to a just view of the transaction, and being omitted from your communication, no step can be at present taken on behalf of either the persons or property. Every document & elucidation however calculated more fully to develope the case, and serve as the foundation of the interposition it may call for, which you may think proper to transmit will receive due attention.”
        